Citation Nr: 0737322	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression, to 
include as secondary to PTSD.  

5.  Entitlement to service connection for lesions and skin 
rash, to include as due to herbicide exposure.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.   

The Board notes that the veteran also appealed the issue of 
entitlement to service connection for hepatitis B.  However, 
he submitted a June 2006 correspondence in which he withdrew 
the issue.  

The Board also notes that at the veteran's September 2007 
Board hearing, the issue of entitlement to service connection 
for depression was not listed.  However, while testifying 
about the veteran's PTSD and chronic fatigue, the veteran and 
his wife noted depression as one of his symptoms.  Since the 
Board cannot find any written withdrawal of the issue, it is 
listed among the issues still on appeal and before the Board.  
The veteran stated in his substantive appeal that depression 
is secondary to his PTSD.

At the veteran's hearing, the previously combined issues of 
entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine were listed 
separately.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's September 2007 Board hearing, he stated that 
he was receiving Social Security disability benefits.  Since 
the veteran is receiving benefits from the Social Security 
Administration (SSA), and since some of the records upon 
which the federal agency's decision was based may be relevant 
to this appeal, the veteran's SSA records should be obtained.  
VA has a duty to obtain SSA records when they may be relevant 
and VA has actual notice that the veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims, 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



